

	

		II

		Calendar No. 233

		109th CONGRESS

		1st Session

		S. 1802

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Enzi introduced the

			 following bill; which was read the first time

		

		

			September 30, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To provide for appropriate waivers, suspensions, or

		  exemptions from provisions of title I of the Employee Retirement Income

		  Security Act of 1974 with respect to individual account plans affected by

		  Hurricane Katrina or Rita.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Pension Flexibility in Natural

			 Disasters Act of 2005.

		2.Authority to the

			 Secretary of Labor, Secretary of the Treasury, and the Pension Benefit Guaranty

			 CorporationThe Secretary of

			 Labor, the Secretary of the Treasury, and the Executive Director of the Pension

			 Benefit Guaranty Corporation shall exercise their authority under section 518

			 of the Employee Retirement Income Security Act

			 of 1974 (29 U.S.C. 1148) and section 7508A of the Internal Revenue

			 Code of 1986 to postpone certain deadlines by reason of the Presidentially

			 declared disaster areas in Louisiana, Mississippi, Alabama, Texas, and

			 elsewhere, due to the effect of Hurricane Katrina or Rita. The Secretaries and

			 the Executive Director of the Corporation shall issue guidance as soon as is

			 practicable to plan sponsors and participants regarding extension of deadlines

			 and rules applicable to these extraordinary circumstances. Nothing in this

			 section shall be construed to relieve any plan sponsor from any requirement to

			 pay benefits or make contributions under the plan of the sponsor.

		3.Authority to prescribe

			 guidance by reason of the Presidentially declared disaster caused by Hurricane

			 Katrina or Rita

			(a)Waivers,

			 suspensions, or exemptionsIn the case of any pension plan which

			 is an individual account plan, or any participant or beneficiary, plan sponsor,

			 administrator, fiduciary, service provider, or other person with respect to

			 such plan, affected by Hurricane Katrina or Rita, or any service provider or

			 other person dealing with such plan, the Secretary of Labor may,

			 notwithstanding any provision of title I of the Employee Retirement Income

			 Security Act of 1974, prescribe, by notice or otherwise, a waiver, suspension,

			 or exemption from any provision of such title which is under the regulatory

			 authority of such Secretary, or from regulations issued under any such

			 provision, that such Secretary determines appropriate to facilitate the

			 distribution or loan of assets from such plan to participants and beneficiaries

			 of such plan.

			(b)Exemption from

			 liability for acts or omissions covered by waiver, suspension, or

			 exemptionNo person shall be liable for any violation of title I

			 of the Employee Retirement Income Security Act of 1974, or of any regulations

			 issued under such title, based upon any act or omission covered by a waiver,

			 suspension, or exemption issued under subsection (a) if such act or omission is

			 in compliance with the terms of the waiver, suspension, or exemption.

			(c)Plan terms

			 subject to waiver, suspension, or exemptionNotwithstanding any

			 provision of the plan to the contrary and to the extent provided in any waiver,

			 suspension, or exemption issued by the Secretary of Labor pursuant to

			 subsection (a), no plan shall be treated as failing to be operated in

			 accordance with its terms solely as a result of acts or omissions which are

			 consistent with such waiver, suspension, or exemption.

			(d)Expiration of

			 authorityThis section shall apply only with respect to waivers,

			 suspensions, or exemptions issued by the Secretary of Labor during the 1-year

			 period following the date of the enactment of this Act.

			(e)DefinitionsTerms

			 used in this section shall have the meanings provided such terms in section 3

			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002).

			4.Authority in the event

			 of Presidentially declared disaster or terroristic or military

			 actionsSection 518 of the

			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1148) is amended by

			 inserting , under any regulation issued thereunder, or under any plan

			 provision after under this Act.

		

	

		September 30, 2005

		 Read the second time and placed on the

		  calendar

	

